STATE OF VERMONT

                                 ENVIRONMENTAL COURT

                                                                     }
In re:                                                               } 
  Rozzi Real Estate, Inc., Subdivision Final Plan Application        }  Docket No. 225‐10‐05 Vtec
        (Appeal of Koval and McCormack)                              }
                                                                     }

Decision and Order on Appellee‐Applicant’s Renewed Motion for Summary Judgment

       Appellants  Eric  Koval  and  Thomas  McCormack  (Appellants)  appealed  from  a

decision of the Planning Commission of the Town of Essex granting final plan approval

to Appellee‐Applicant Rozzi Real Estate, Inc.’s application for a seven‐lot subdivision of

property located at 197 Weed Road.  Appellants represent themselves; Appellee‐Applicant

Rozzi  Real  Estate,  Inc.  is  represented  by  Elizabeth  M.  Demas,  Esq.;  and  the  Town  is

represented by William F. Ellis, Esq.

       Appellee‐Applicant moved for summary judgment on each of the seven questions

in Appellants’ Statement of Questions.  On March 8, 2006, the Court by written Decision

and Order granted Appellee‐Applicant’s Motion for Summary Judgment on Questions 1,

3, and 4 , denied it on Question 6, and reserved ruling on Questions 2, 5 and 7 until March

21,  2006,  to  give  the  parties  the  opportunity  to  provide  the  Court  with  specific  facts

showing whether or not there is a genuine issue for trial on these questions, on a schedule

for each question given in the order.  The trial dates discussed in the March 8, 2006 order

were April 11 and April 21, 2006; however, the Court’s schedule has changed so that the

available dates for trial of the remaining issues in this matter are April 5 and April 6, 2006.

       The March 8, 2006 decision and order gave Appellee‐Applicant Rozzi Real Estate,

Inc., to March 15, 2006, to file any supplemental materials in support of summary judgment

in its favor on Question 2, and gave Appellants Koval and McCormick the same deadline


                                                 1
to file any supplemental materials in support of their arguments on Questions 5 and 7.  The

order gave the respective parties until 4:30 p.m. on March 20, 2006 to file any responsive

memoranda and supporting materials.

       Appellee‐Applicant Rozzi Real Estate, Inc., filed additional argument, but without

any additional supporting materials, with regard to Question 2.  Appellants did not oppose

Appellee‐Applicant’s  renewed  motion  with  regard  to  Question  2.    Accordingly,  as

discussed in the March 8, 2006, decision, it is HEREBY ORDERED and ADJUDGED that

Appellee‐Applicant’s  Motion  for  Summary  Judgment  with  regard  to  Question  2  is

GRANTED.

       Appellee‐Applicant Rozzi Real Estate, Inc., filed a renewed motion for summary

judgment with regard to Question 6, with additional supporting materials.  The additional

affidavit and argument filed in support of Question 6 resolves Question 6 with regard to

the modern barn and the shed, but it does not establish either the basis for the historic

significance of the “stable” building, nor whether that building is adequately protected by

the proposed plan, which only calls for the stable to be protected until some further study

is  done  of  it.    Accordingly,  it  is  hereby  ORDERED  and  ADJUDGED  that  Appellee‐

Applicant’s Motion for Summary Judgment on Question 6 is DENIED with respect to the

“stable” and is GRANTED with respect to the barn and the shed. Therefore Question 6

remains for trial, but only with respect to the stable building.

       Appellants  failed  to  file  any  additional  supporting  materials  or  argument  with

regard to Questions 5 or 7.  Accordingly, as discussed in the March 8, 2006, decision, it is

HEREBY ORDERED and ADJUDGED that Appellee‐Applicant’s Motion for Summary

Judgment with regard to Questions 5 and 7 is GRANTED. 



       Accordingly, the trial will proceed only on Question 6, and only as regards the stable

building, beginning on April 5, 2006, at 9 a.m. (see enclosed notice).  It is not expected that

                                              2
the hearing will continue beyond April 5, 2006, but if it does not conclude, time is available

for it to proceed, if necessary, on April 6, 2006, beginning at 9 a.m. and concluding no later

than 2:30 p.m. on that day.




       Done at Berlin, Vermont, this 21st day of March, 2006.




                              _________________________________________________
                                    Merideth Wright 
                                    Environmental Judge




                                              3